Citation Nr: 9905259	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), to include the issue of whether the 
veteran's substantive appeal was filed in a timely manner. 

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for spondylolisthesis, 
L5-S1, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 1977 
and various periods of active duty for training.  In a 
November 1977 rating decision, service connection for 
spondylolisthesis at L5-S1 and pseudofolliculitis barbae was 
granted, and a 10 percent evaluation was assigned to each 
disability.  In a February 1978 rating decision, service 
connection for migraine headaches was granted and a 30 
percent evaluation was assigned.  In a September 1983 rating 
decision, noncompensable evaluations were assigned to the 
veteran's back and skin disabilities and a 10 percent 
evaluation was assigned to his migraine headaches.  In an 
October 1987 rating decision, the original evaluations for 
the veteran's service connected disabilities were restored, 
effective from April 1985.  

This appeal arises from a July 1989 rating decision of the 
Columbia, South Carolina Regional Office (RO), which denied 
the veteran's claims for an increased rating for migraine 
headaches, spondylolisthesis at L5-S1, and pseudofolliculitis 
barbae.  This appeal also arises from a determination of the 
RO in a September 1990 statement of the case, denying the 
veteran's claim for a total disability rating based on 
individual unemployability due to service connected 
disabilities.  Finally, this appeal arises from a May 1993 
rating decision of the RO, which denied the veteran's claim 
for service connection for PTSD.  

In May 1995 and January 1997, the Board of Veterans' Appeals 
(Board) remanded the case to the RO for additional 
development.  

The veteran indicated in a March 1996 letter that the RO 
failed to address the issues concerning entitlement to 
educational benefits and claims under 38 U.S.C.A. § 1151 
(formerly § 351).  In reviewing the veteran's statement of 
claims received in August 1995 and the subsequent rating 
decision regarding the claims, the Board notes that the RO 
did not address the issues of entitlement to education 
benefits and compensation under 38 U.S.C.A. § 1151 for major 
depression.  As these issues are not in appellate status, 
they are referred to the RO for appropriate consideration.  

In September 1998, the veteran appeared and testified at a 
personal hearing in Washington, D.C., which was conducted by 
C. W. Symanski, who is the member of the Board responsible 
for making a determination in this case.  At that hearing, it 
was noted that the veteran's representative, a private 
attorney, would not be present for the hearing and that the 
veteran would represent himself.  The record, however, does 
not contain a valid appointment of a representative for the 
veteran in this case.  That is, in an August 1997 letter the 
RO informed the veteran that it could not accept the 
veteran's appointment of a private attorney as his 
representative because the form he submitted (VA Form 22a) 
was incomplete.  The RO notified the veteran that if he did 
not complete the form with the attorney's signature the 
attorney would not be recognized as the veteran's 
representative for VA purposes.  The veteran did not return 
the completed form, as requested; therefore, at present he is 
not recognized as having representation in the instant case.


REMAND

In the 1997 Board remand, it was noted that the RO issued a 
statement of the case (SOC) on the issue of service 
connection for PTSD but that the veteran had not filed a 
substantive appeal as to that issue.  The record shows on a 
notice of disagreement tracking form that on December 12, 
1996 the RO issued the SOC, which was dated on December 6, 
1996.  In the SOC, the RO stated that the veteran had within 
60 days from the date of that letter (or the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action appealed) to file a substantive 
appeal.  On May 9, 1997, the RO received the veteran's 
substantive appeal.  Thereafter, the RO included the PTSD 
issue in a SSOC issued to the veteran in July 1997, 
indicating that if the SSOC contained an issue not included 
in a substantive appeal the veteran must respond within 60 
days to perfect his appeal as to the new issue.  On August 
11, 1997, the RO received another substantive appeal on the 
PTSD issue from the veteran.  In view of the foregoing, the 
question of whether the veteran's substantive appeal on the 
issue of service connection for PTSD was filed in a timely 
manner must be the subject of an initial determination by the 
RO.  

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In light of the Court's 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary concern in 
a claim for an increased rating, the Board requests 
evidentiary development to ensure that all pertinent up-to-
date clinical evidence is obtained regarding the veteran's 
increased rating claims.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The veteran contends that an 
increased rating is warranted for his low back disability.  
At his most recent VA examination in September 1995, it was 
noted that the veteran has had persistent, intermittent back 
pain since service and that he wore a TENS unit for the pain.  
On range of motion testing of the lumbar spine, the veteran 
was noted to have mild evidence of pain with motion, 
particularly on forward flexion, and the clinical findings 
demonstrated limitation of motion to some extent in all 
planes.  Also, straight leg raising testing on the left was 
positive.  The assessment was low back strain without 
significant neurologic involvement.  At his September 1998 
hearing, the veteran testified that back pain was constant, 
that he used a cane and a back brace when he exerted himself, 
and that he was restricted to his bed at least twice a month 
due to back problems.  

In evaluating the veteran's low back disability, the RO has 
not taken into account the veteran's functional disability 
due to pain and weakness as mandated by 38 C.F.R. §§ 4.40 and 
4.45, in addition to disability based on limitation of 
motion.  Accordingly, the RO should afford the veteran 
another VA examination to assess the current nature of his 
low back disability.  In this regard, the RO's attention is 
directed to the case of DeLuca v, Brown, 8 Vet. App. 202 
(1995) wherein it was indicated that it was essential that 
the rating examination adequately portray the functional loss 
resulting from service connected disability.  Moreover, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1995) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The VA 
examination should clarify the nature and severity of the 
veteran's service connected low back disability, and the RO 
should consider all potentially applicable diagnostic codes, 
to include Code 5292, when evaluating the veteran's 
disability.  

In regard to the migraine headache claim, the veteran was 
most recently examined by the VA in September 1995.  That 
examination noted the veteran's report of daily headaches and 
throbbing pain usually on the left side and sometimes on the 
right side with occasional nausea and vomiting, sonophobia, 
and photophobia.  Also by the veteran's report, he was being 
treated with several medications at varying doses.  The 
assessment was migraine headaches, by history.  VA outpatient 
treatment records in November 1996, February 1997, and April 
1997 show complaints and diagnoses of migraine headaches.  At 
the September 1998 hearing, the veteran described in detail 
the nature of his service connected disability.  He testified 
that his migraines were very painful, occurring five to six 
times a month, and that at least three times a month his 
headaches were so excruciating that he had to remain on his 
back, secluded in room without any noises, for one to five 
hours.  From the evidence of record, it appears that not only 
is the September 1995 VA examination inadequate to evaluate 
the veteran's service connected disability in accordance with 
38 C.F.R. § 4.124a, Diagnostic Code 8100, but that his 
disability has apparently increased in severity.  
Accordingly, the veteran should be afforded another VA 
examination.  

In regard to the pseudofolliculitis barbae claim, the veteran 
was most recently examined by the VA in September 1995.  That 
examination revealed pseudofolliculitis barbae of the neck 
bilaterally and of the cheeks.  It was noted that the veteran 
wore a beard to help minimize his problems and that his main 
problem occurred on the right side of his neck.  He used 
hydrocortisone cream with relief.  The assessment was pseudo 
barbae folliculitis [sic] still present, mainly on the right 
side of the neck, and it was noted that the veteran wore 
"stubble" on the beard to help relieve the problem.  It is 
evident from the examination report that the clinical 
findings are inadequate to evaluate the veteran's service 
connected disability in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7814, which requires such findings as 
exudation or itching constant, extensive lesions, and/or 
marked disfigurement for a 30 percent rating.  Accordingly, 
the veteran should be afforded another VA examination to 
ascertain the current nature and severity of his skin 
disorder.  

In regard to the total disability rating based on individual 
unemployability claim, the veteran testified in September 
1998 that attempts have been made at vocational 
rehabilitation at the VA and that he had been given a new 
counseling psychologist.  In that regard, the RO should 
obtain the veteran's vocational rehabilitation folder for 
association with the claims folder.  Moreover, the Board 
notes that the on appeal would have an impact on the question 
of the veteran's entitlement to a total compensation rating 
based on individual unemployability and that they are 
inextricably intertwined with the total rating issue.  
Therefore, the Board defers appellate consideration of the 
total rating issue at this time pending receipt of the 
vocational rehabilitation folder and development of the 
increased rating issues.  

Lastly, following the 1995 Board remand, the veteran 
submitted a statement received in August 1995 specifying the 
additional issues he wished to pursue on appeal.  In a 
February 1996 rating decision, the RO denied the veteran's 
additional claims for entitlement to automobile and adaptive 
equipment or for adaptive equipment only; entitlement to 
service connection for right and left hip disabilities; 
compensation under 38 U.S.C.A. § 1151 for photophobia, 
irritable bowel syndrome, and a heart disability, due to 
medication; and determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a personality disorder.  In a March 1996 letter, the 
veteran indicated that he disagreed with the RO's recent 
decision denying him benefits; however, the RO did not 
thereafter issue a statement of the case (SOC) as to the 
issues.  At present, the RO still has not addressed these 
issues in a SOC.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to a SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers where he has 
received recent treatment for his service 
connected migraine headaches, 
pseudofolliculitis barbae, and 
spondylolisthesis at L5-S1.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named health care providers and 
request copies of all recent medical 
records of treatment relating to the 
veteran's migraine headaches, skin 
disorder, and low back disability, which 
have not already been obtained.  All 
records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examinations in neurology 
to determine the current nature and 
severity of his migraine headaches, in 
orthopedics and neurology to determine 
the current nature and severity of his 
spondylolisthesis at L5-S1, and in 
dermatology to ascertain the current 
nature and severity of his 
pseudofolliculitis barbae.  The claims 
folder must be reviewed by the examiners 
prior to conducting the examinations so 
that pertinent aspects of the veteran's 
record may be reviewed.  All indicated 
special tests and studies should be 
conducted, to include range of motion 
studies of the low back.  The examination 
reports should fully set forth all 
current complaints and pertinent clinical 
findings.  

a.  In regard to the migraine 
headache examination, the examiner 
should state for the record the 
frequency and duration of attacks 
and whether or not the veteran 
experiences frequent, completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  The examiner should 
also comment on the effect the 
veteran's service connected 
disability has on his ability to 
work.  All opinions expressed should 
be supported by appropriate evidence 
and rationale.  

b.  In regard to the low back 
examination, the examiner should 
describe in detail the presence or 
absence and the extent of any 
functional loss due to the veteran's 
service connected spondylolisthesis 
at L5-S1, to include the extent of 
any loss of motion.  In particular, 
the examiner should be asked to 
determine whether the veteran's low 
back exhibits weakened movement, 
excess fatigability, or 
incoordination, and if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to 
whether pain could significantly 
limit functional ability during 
flare-ups or when the low back is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or ankylosis 
due to pain on use or during flare-
ups.  The examiner should indicate 
whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his 
visible behavior.  Finally, the 
examiner should comment on the 
effect the veteran's service 
connected disability has on his 
ability to work.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.  

c.  In regard to the examination of 
the skin disorder, the examiner 
should state for the record whether 
there was exudation or itching 
constant, extensive lesions, or 
marked disfigurement.  The examiner 
should also comment on the effect 
the veteran's service connected 
pseudofolliculitis barbae has on his 
ability to work.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.  

3.  The RO should obtain for association 
with the claims folder the veteran's VA 
vocational rehabilitation folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's increased rating and total 
disability claims and determine whether 
the veteran has filed a timely 
substantive appeal with regard to the 
issue of service connection for PTSD.   
If the decision remains adverse to the 
veteran provide him with a supplemental 
statement of the case and the applicable 
time to respond.  The RO must also 
provide the veteran with a statement of 
the case concerning the issues of 
entitlement to automobile and adaptive 
equipment or for adaptive equipment only; 
entitlement to service connection for 
right and left hip disabilities; 
compensation under 38 U.S.C.A. § 1151 for 
photophobia, irritable bowel syndrome, 
and a heart disability, due to 
medication; and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
psychiatric disorder.  The statement of 
the case should contain a recitation of 
pertinent evidence and laws and 
regulations regarding these claims, and 
the veteran should be afforded the 
applicable time to respond. 

5.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration of the issues of 
service connection for PTSD, an increased 
rating for migraine headaches, 
spondylolisthesis at L5-S1, and 
pseudofolliculitis barbae, and a total 
disability rating based on individual 
unemployability due to service connected 
disabilities, if appropriate.  As for the 
issues of entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only; entitlement to service 
connection for right and left hip 
disabilities; compensation under 
38 U.S.C.A. § 1151 for photophobia, 
irritable bowel syndrome, and a heart 
disability, due to medication; and 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a psychiatric 
disorder, the case should be returned to 
the Board for further appellate 
consideration only if the veteran has 
perfected his appeal with a timely filed 
substantive appeal on those issues.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 11 -


